Case 0:20-cv-60352-CMA Document 48 Entered on FLSD Docket 12/10/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  RENTAL BOAT CORP.,                            )
                                                )
         Plaintiff,                             )
                                                )       Case. No. 0:20-cv-60352-CMA
  v.                                            )
                                                )
  GREAT LAKES INSURANCE SE                      )
                                                )
         Defendant.                             )
                                                )

        DEFENDANT’S NOTICE OF APPEAL PURSUANT TO 28 U.S.C. §1292(a)(3)

         COMES NOW the Defendant, GREAT LAKES INSURANCE SE, by and through its

  undersigned attorneys, pursuant to the Federal Rules of Civil Procedure and the Local Rules of the

  United States District Court for the Southern District of Florida, and for its Notice of Appeal,

  respectfully states as follows:

         Notice is given that Defendant GREAT LAKES INSURANCE SE hereby files this, its

  notice of interlocutory appeal to the United States Court of Appeals for the Eleventh Circuit, from

  the non-final summary judgment decision of the District Court which determined the rights and

  liabilities of the parties, entered in this action on the 30th of November 2020. ECF No. 43. This

  non-final order by the District Court was rendered by the District Court while sitting in admiralty.

  ECF No. 1, p. 1 and ECF No. 6, p. 5.

         Pursuant to the provisions of 28 U.S.C. §1292(a)(3), the Defendant has the right to appeal

  the aforementioned non-final order due to its undermining of the Defendant’s rights under the

  subject policy of marine insurance, Policy No. CSRYP/175020. ECF No. 43.

         Defendant GREAT LAKES INSURANCE SE appeals the District Court’s misapplication

  of the federal admiralty doctrine requiring strict construction of express warranties in marine



                                                    1
Case 0:20-cv-60352-CMA Document 48 Entered on FLSD Docket 12/10/2020 Page 2 of 3




  insurance policies to the express warranty in the present case which required that all vessel

  operators be “fully supervised… at all times.” ECF No. 43, p. 2.

         WHEREFORE, the Defendant, GREAT LAKES INSURANCE SE, respectfully notifies

  this Honorable Court that, pursuant to 28 U.S.C. §1292(a)(3), it intends to file an appeal to the

  United States Court of Appeals for the Eleventh Circuit from the non-final order of the United

  States District Court for the Southern District of Florida holding that Plaintiff RENTAL BOAT

  CORP. did not breach the express warranty at issue. ECF No. 43.



  Dated: December 10, 2020
         Fort Lauderdale, Florida

                                                      Respectfully submitted,

                                                      GOLDMAN & HELLMAN
                                                      Attorneys for Defendant
                                                      8751 W. Broward Boulevard
                                                      Suite 404
                                                      Fort Lauderdale, FL 33324
                                                      Tel (954) 356-0460
                                                      Fax (954) 832-0878

                                                      By: /s/ Steven E. Goldman
                                                      STEVEN E. GOLDMAN, ESQ.
                                                      FLA. BAR. NO. 345210




                                                 2
Case 0:20-cv-60352-CMA Document 48 Entered on FLSD Docket 12/10/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 10, 2020 I electronically filed the foregoing with

  the Clerk of the Court using the CM/ECF system which will send an electronic Notice of Filing to

  all counsel of record.




                                                     Respectfully submitted,

                                                     GOLDMAN & HELLMAN
                                                     Attorneys for Defendant
                                                     8751 W. Broward Boulevard
                                                     Suite 404
                                                     Fort Lauderdale, FL 33324
                                                     Tel (954) 356-0460
                                                     Fax (954) 832-0878

                                                     By: /s/ Steven E. Goldman
                                                     STEVEN E. GOLDMAN, ESQ.
                                                     FLA. BAR. NO. 345210




                                                 3
